Citation Nr: 0011977	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  94-47 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  The record contains no evidence that the veteran 
received awards or decorations indicative of exposure to 
combat.  His military occupational specialty was clerk 
typist.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously before the Board in April 1999 at 
which time it was remanded for further development.  That 
development has been completed to the extent possible and 
final appellate disposition is now appropriate.


FINDING OF FACT

The veteran has not submitted competent medical evidence 
demonstrating a diagnosis of PTSD.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for any psychiatric 
disorders.

Through a September 1993 statement the veteran provided a 
description of an event which occurred during service that he 
considered traumatic, and which he believes caused PTSD.  The 
statement alleged that he was on guard duty in July 1970 when 
the bunker to which he was assigned suddenly collapsed.  The 
veteran recalled that he and another soldier were in shock 
and bewildered.  The veteran subsequently lost his composure 
and began to curse and scream.  

VA day hospital records dated from February to July 1993 
contain notes from extensive therapy during that period.  The 
noted diagnoses are personality disorder not otherwise 
specified with avoidant, dependent and schizotypal traits.  
None of the records contain a diagnosis of PTSD.

The veteran was afforded a VA agent orange examination in 
July 1993.  The examiner provided a diagnoses of atypical 
depression and schizoid personality disorder.

Among the records obtained by the RO from the Social Security 
Administration is an August 1993 supplemental questionnaire 
in which the veteran contends that he had PTSD.  Shortly 
thereafter, in September 1993 a private psychiatrist examined 
the veteran and provided a Social Security Disability 
Determination Psychiatric Report.  The veteran gave a history 
which included the bunker collapse in Vietnam and inpatient 
treatment for PTSD.  The examiner's diagnoses were rule out 
PTSD versus anxiety disorder not otherwise specified and 
personality disorder, explosive type.  

The veteran was afforded a VA PTSD examination in May 1994.  
The examiner noted that the veteran's description of the 
alleged traumatic event as well as his medical history was 
reviewed in conjunction with the examination.  The veteran 
stated that he had been having nightmares of the bunker 
collapse and that he had thought of it often recently since 
hearing others talk about PTSD.  He slept well on night that 
were free of nightmares.  The examiner's relevant diagnostic 
impressions were: Axis I - history of depressive disorder, 
not otherwise specified, in remission;  Axis II - personality 
disorder, not otherwise specified, with schizoid and 
obsessive-compulsive traits.  The examiner commented that the 
diagnostic significance of the recurrent thoughts and 
occasional dreams of the incident in Vietnam was uncertain,  
These symptoms may have been a manifestation of ruminative 
ideation of an obsessional kind, or of a mild anxiety 
disorder, not otherwise specified.

A psychological evaluation of the veteran was performed in 
October 1994 at the University of Texas, Houston Health 
Science Center.  The evaluation was based on 5 days of 
examinations and the administration of numerous procedures.  
The examiners' diagnostic conclusions were that the veteran 
suffered from a dysthymic disorder and avoidant personality 
disorder.  No diagnosis of PTSD was given.  In November 1994 
the veteran was discharged from that facility.  The discharge 
summary indicated a diagnosis of impulse control disorder, 
not otherwise specified and a differential diagnosis of 
schizoaffective disorder and dysthymia.  

Inpatient treatment notes received through the Social 
Security Administration from the Mental Health/Mental 
Retardation Authority of Harris County, and the Harris County 
Psychiatric Center dated from October 1994 to February 1995 
are also of record.  The extensive records contain no 
diagnosis of, or treatment for, PTSD.  They show diagnoses 
of: impulse control, not otherwise specified; atypical 
depression; and schizophrenia, paranoid, chronic. 

Outpatient treatment notes from the Houston VAMC dated in 
February 1998 show that the veteran was diagnosed with 
depressive disorder, not otherwise specified, with prominent 
anxiety and irritability, a pill swallowing phobia and rule 
out schizoid personality disorder.  The notes indicate that 
the veteran was examined for PTSD symptoms, but that they 
were not shown.  Likewise, clinical records through May 1999 
fail to show a diagnosis of PTSD.  


Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999)

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  


Analysis

The Board finds that competent medical evidence has not been 
submitted which demonstrates a diagnosis of PTSD.  The Board 
notes that the veteran has been extensively treated over the 
years for numerous mental disabilities, yet none of the 
records indicate a diagnosis of PTSD.  In September 1993 a 
diagnosis of PTSD versus anxiety disorder was to be ruled 
out.  However, this diagnostic consideration is insufficient 
to well-ground the veteran's claim as it is too equivocal to 
constitute a diagnosis of PTSD.  See Cohen, 10 Vet. App. at 
138.  The Board has also considered the veteran's own opinion 
that he suffers from PTSD.  However, although he is competent 
to testify as to symptoms he experiences, he is not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494; see also Cohen, 10 Vet. App. at 
136-137.

Consequently, after consideration of the evidence of record, 
the Board finds the veteran has not submitted evidence of a 
well-grounded claim for service connection for PTSD.  See 38 
U.S.C.A. § 5107(a).

The Board notes that there have been changes to the 
regulation applicable to PTSD service connection claims, 38 
C.F.R. § 3.304(f), during the pendency of the veteran's 
appeal.  See 64 Fed. Reg. 32807-08 (1999).  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO has not evaluated the veteran's claim under 
the new regulations, however, in this case, the Board finds 
that a remand to afford the RO an opportunity to review the 
veteran's claim in light of the updated regulations is not 
necessary.  The amended regulations were an adoption of the 
law previously embodied in the Court's precedent opinions, 
including the Cohen decision.  Moreover, since the veteran's 
claim is not well grounded, the changes involving the 
evidentiary proof needed for a determination on the merits 
are not for consideration.  The Board therefore finds that 
the veteran is not prejudiced by this appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board had previously remanded the case for development of 
the record, the RO has complied with the Board's remand 
directives and the veteran has not indicated the existence of 
any additional evidence that would well ground this service 
connection claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for PTSD is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

